UNITED STATES DISTRICT COURT                                                       C/M
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
 STEPHEN BROWN,                                            :
                                                           : MEMORANDUM DECISION AND
                                     Plaintiff,            : ORDER
                                                           :
                       - against -                         : 19-CV-6767 (BMC) (LB)
                                                           :
 BANK OF AMERICA, OCWEN and                                :
 unknown lenders, MARY BETH MALLOY, :
 and STEVEN LAZAR,                                         :
                                                           :
                                     Defendants.           :
---------------------------------------------------------- X

COGAN, District Judge.

       Plaintiff Stephen Brown filed the above-captioned pro se civil action. For the reasons

that follow, plaintiff’s complaint is dismissed.

                                         BACKGROUND

       Plaintiff filed this action by way of a form complaint, checking off boxes labeled

“Federal question” and “Diversity of citizenship” in alleging this Court’s subject matter

jurisdiction. Plaintiff is a citizen of New York State and alleges the defendants’ citizenships as

follows: Bank of America, North Carolina; Ocwen [Financial Corporation], Florida; Steven

Lazar, New York; and Marybeth Malloy, New York.

       The only factual allegations in the complaint are set out in a single paragraph under the

“Statement of Claim” section:

       The defendants gave me an illegaled [sic] property and foreclosed against me
       without notice. They concealed the real description of the property from the
       courts and had me evicted illegally. I am currently sending over $5,000 a month
       to live and rent another space.
       According to plaintiff, these allegations state claims under the Equal Credit Opportunity

Act, Fair Housing Act, and Fair Debt Collection Practices Act. Plaintiff seeks the return of his

property as well as punitive damages.

                                          DISCUSSION

       Pro se complaints are “held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks and citation

omitted). However, the Court must dismiss an action if it “determines at any time that it lacks

subject-matter jurisdiction.” Fed. R. Civ. P. 12(h)(3). Federal subject matter jurisdiction is

available only when a “federal question” is presented, 28 U.S.C. § 1331, or when plaintiffs and

defendants have complete diversity of citizenship and the amount in controversy exceeds

$75,000, 28 U.S.C. § 1332. “Federal question jurisdiction may be properly invoked only if the

plaintiff’s complaint necessarily draws into question the interpretation or application of federal

law.” New York v. White, 528 F.2d 336, 338 (2d Cir. 1975).

       As the party invoking federal jurisdiction, plaintiff “bears the burden of establishing that

jurisdiction exists.” See Conyers v. Rossides, 558 F.3d 137, 143 (2d Cir. 2009) (internal citation

and quotation marks omitted). “[F]ailure of subject matter jurisdiction is not waivable and may

be raised at any time by a party or by the court sua sponte. If subject matter jurisdiction is

lacking, the action must be dismissed.” Lyndonville Sav. Bank & Trust Co. v. Lussier, 211 F.3d

697, 700-01 (2d Cir. 2000).

       Even with the lenient pleading standards afforded pro se plaintiffs, the Court does not

perceive a claim under the Equal Credit Opportunity Act, Fair Housing Act, Fair Debt Collection

Practices Act, or any other federal statute. Rather, the allegations loosely amount to claims for

wrongful foreclosure and eviction, and perhaps for failure to disclose property defects to a home




                                                  2
buyer. These matters fall squarely under the province of state law. See Hussian v. U.S. Bank

Nat’l Ass’n, No. 18-cv-3250 (RRM), 2018 WL 2744725, at *2 (E.D.N.Y. June 7, 2018) (“It is

well settled that judgments of foreclosure are fundamentally matters of state law.”); Galland v.

Margules, No. 05-cv-5639, 2005 WL 1981568, at *1 (S.D.N.Y. Aug. 17, 2005) (“[F]ederal

courts do not have federal question subject matter jurisdiction over state residential landlord-

tenant matters.”); N.Y. R.P.L. § 462.

       Furthermore, plaintiff fails to establish this Court’s jurisdiction under the federal diversity

statute. See 28. U.S.C. § 1332. In order to maintain a lawsuit under this statute, plaintiff must be

a citizen of state different from those of all defendants. See Raymond Loubier Irrevocable Trust

v. Loubier, 858 F.3d 719, 725 (2d Cir. 2017). Here, plaintiff is a New York citizen suing at least

two other New York citizens, precluding complete diversity between plaintiff and defendants.

Additionally, plaintiff neither alleges nor sets forth facts tending to show that the amount in

controversy exceeds the sum or value of $75,000, as required by 28 U.S.C. § 1332. The only

dollar amount discussed is the monthly $5,000 rent payments plaintiff has made since being

evicted on an undisclosed date.

                                          CONCLUSION

       For the reasons set forth above, the action is dismissed for lack of subject matter

jurisdiction. Because of his pro se status, plaintiff will be given the opportunity to file an

amended complaint invoking this Court’s subject matter jurisdiction, which must be labeled

“Amended Complaint” and include the index number of this case (19-cv-6767). This amended

complaint will completely replace plaintiff’s original complaint.




                                                  3
       Plaintiff has 20 days from the date of this Order in which to file an amended complaint

consistent with the terms of this Order. If plaintiff fails to comply with this Order within the

time allowed, judgment shall be entered against him.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for purpose of

an appeal. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.
                                              Digitally signed by Brian
                                              M. Cogan
                                              ______________________________________
                                                                U.S.D.J.

Dated: Brooklyn, New York
       December 5, 2019




                                                 4
